Title: From James Madison to Pierre Landais, 28 January 1806 (Abstract)
From: Madison, James
To: Landais, Pierre


                    § To Pierre Landais. 28 January 1806, Department of State. “In answer to your letter of the 21st. inst. [not found] I have the honor to state, that on a search, which has been made, no letter from Mr. La Forrest, respecting your claim appears; nor do the records of the office contain any answer to such a letter. It is therefore probable, that if the claim was presented by Mr. La Forrest, at the time you suppose, it must have been verbally done.”
                